Exhibit 10.1

 
CONVERTIBLE PROMISSORY NOTE
$__________


FOR VALUE RECEIVED, OriginOil, Inc., a Nevada corporation, (the “Borrower”) with
approximately 13,000,000 common shares issued and outstanding, promises to pay
to ____________, a Nevada corporation, or its Assignees (the “Lender”) the
Principal Sum along with the Interest and any other fees according to the terms
herein (the “Note”). The Note shall become effective on __________________ (the
“Effective Date”).


The Principal Sum is $               (                  ) plus accrued and
unpaid interest and any other fees. The Consideration is $             
(                              ) payable by wire (there exists a
$            original issue discount (the “OID”)). The Lender shall pay
$                    of Consideration upon closing of the Note. The Maturity
Date is ninety (90) days from the Effective Date (the “Maturity Date”), unless
extended according to Section 4 herein, and is the date upon which the Principal
Sum of this Note, as well as any unpaid interest and other fees, shall be due
and payable.


1.           Interest.  A one-time Interest charge of $              shall be
applied to the Principal Sum.  


2.           Conversion. The Lender has the right, at any time after the
Effective Date, at its election, to convert all or part of the outstanding and
unpaid Principal Sum and accrued interest (and any other fees) into shares of
fully paid and non-assessable shares of common stock of the Borrower. The
conversion price shall be $0.65 per share (the “Conversion Price”). The
conversion formula shall be as follows: Number of shares receivable upon
conversion equals the dollar conversion amount divided by the Conversion Price.
Conversions may be delivered to Borrower by method of Lender’s choice (including
but not limited to email, facsimile, mail, overnight courier, or personal
delivery), and all conversions shall be cashless and not require further payment
from the Lender. If no objection is delivered from Borrower to Lender regarding
any variable or calculation of the conversion notice within 24 hours of delivery
of the conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within three (3) business
days of conversion notice delivery. Unless otherwise agreed in writing by both
parties, at no time shall the Lender convert any amount of the Note into common
stock that would result in the Lender owning more than 4.99% of the Borrower’s
common stock outstanding. The Conversion Price shall be subject to equitable
adjustments for stock splits, stock dividends or rights offerings by the
Borrower relating to the Borrower’s securities or the securities of any
subsidiary of the Borrower, combinations, recapitalization, reclassifications,
extraordinary distributions and similar events.


3.           Conversion Delays. If Borrower fails to deliver shares in
accordance with the timeframe stated in Section 2, Lender, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares and have the
rescinded conversion amount returned to the Principal Sum with the rescinded
conversion shares returned to the Borrower (under Lender’s and Borrower’s
expectations that any returned conversion amounts shall tack back to the
original date of the Note). In addition, for each conversion, in the event that
shares are not delivered by the fourth business day (inclusive of the day of
conversion), a penalty of $2,000 per day shall be assessed for each day after
the third business day (inclusive of the day of the conversion) until share
delivery is made; and such penalty shall be added to the Principal Sum of the
Note (under Lender’s and Borrower’s expectations that any penalty amounts shall
tack back to the original date of the Note).


4.           Extensions.  If Borrower fails to pay to the Lender the Principal
Sum along with all unpaid interest and any other fees by the Maturity Date, then
the Note shall be automatically extended in 30-day increments. An extension fee
in the amount of 25% of the then outstanding principal, interest and other fees
shall be added to the Principal Sum of the Note (the “Extension Fee”) for every
extension. The Extension Fee shall be assessed at the beginning of every 30-day
period after the Maturity Date until the Note is paid in full by the Borrower or
fully converted into shares of common stock by the Lender. There shall be no
additional extensions after 90 days from the Maturity Date and the Note shall
then be immediately due and payable.


 
 
 
1

--------------------------------------------------------------------------------

 
 
5.           Payment. Borrower may not make partial payments but may pay the
Note in full at any time, upon five (5) days written notice to the Lender.
Within five (5) days of receiving the Borrower’s notice, the Lender shall elect
to either (a) accept payment or (b) convert any amount of the Note into shares
of common stock. If the Lender elects to convert part of the Note into shares of
common stock, then the Borrower may pay the remaining balance of the Note.


6.           Piggyback Registration Rights. The Borrower shall include on the
next registration statement the Borrower files with SEC (or on the subsequent
registration statement if such registration statement is withdrawn) all shares
issuable upon conversion of this Note unless such shares are eligible for resale
under Rule 144. Failure to do so shall result in liquidated damages of 25% of
the outstanding principal balance of this Note, but not less than $25,000, being
immediately due and payable to the Lender at its election in the form of cash
payment or addition to the balance of this Note.


7.           Securities Representations. The Lender hereby represents and
warrants to the Borrower that (i) it is an “accredited investor” as such term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”), (ii) it understands that the Note and
the shares underlying the Note (collectively, the “Securities”) have not been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part, upon the Lender’s
investment intention; in this connection, the Lender hereby represents that it
is purchasing the Securities for the Lender’s own account for investment and not
with a view toward the resale or distribution to others, (iii) the Lender, if an
entity, further represents that it was not formed for the purpose of purchasing
the Securities, (iv) the Lender acknowledges that the issuance of the Note has
not been reviewed by the United States Securities and Exchange Commission (the
“SEC”) nor any state regulatory authority since the issuance of the Note is
intended to be exempt from the registration requirements of Section 4(2) of the
Securities Act and Rule 506 of Regulation D, (v) the Lender agrees not to sell,
pledge, assign or otherwise transfer or dispose of the Securities unless they
are registered under the Securities Act and under any applicable state
securities or “blue sky” laws or unless an exemption from such registration is
available, and (vi) the Lender acknowledges receipt and careful review of this
Note, the Borrower’s filings with the SEC (including, without limitation, any
risk factors included in the Borrower’s Annual Report on Form 10-K for year
ended December 31, 2011), and any documents which may have been made available
upon request as reflected therein, and hereby represents that it has been
furnished by the Borrower with all information regarding the Borrower, the terms
and conditions of the purchase and any additional information that the Purchaser
has requested or desired to know, and has been afforded the opportunity to ask
questions of and receive answers from duly authorized officers or other
representatives of the Borrower concerning the Borrower and the terms and
conditions of the purchase.


8.           Default. The following are events of default under this Note: (i)
the Borrower shall fail to pay any principal under the Note when due and payable
(or payable by conversion) thereunder; or (ii) the Borrower shall fail to pay
any interest or any other amount under the Note when due and payable (or payable
by conversion) thereunder; or (iii) a receiver, trustee or other similar
official shall be appointed over the Borrower or a material part of its assets
and such appointment shall remain uncontested for twenty (20) days or shall not
be dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.


9.           Remedies. In the event of any default, the outstanding principal
amount of this Note, plus accrued but unpaid interest, liquidated damages, fees
and other amounts owing in respect thereof through the date of acceleration,
shall become, at the Lender’s election, immediately due and payable in cash at
the Mandatory Default Amount. The Mandatory Default Amount means the greater of
(i) the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price, multiplied by the lowest trade price on the date the Mandatory
Default Amount is either demanded or paid in full, or (ii) 150% of the
outstanding principal amount of this Note, plus 100% of accrued and unpaid
interest, liquidated damages, fees and other amounts hereon. Commencing five (5)
days after the occurrence of any event of default that results in the eventual
acceleration of this Note, the interest rate on this Note shall accrue at an
interest rate equal to the lesser of 25% per annum or the maximum rate permitted
under applicable law. In connection with such acceleration described herein, the
Lender need not provide, and the Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and the Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and the Lender shall have all rights as a holder of the note
until such time, if any, as the Lender receives full payment pursuant to this
Section 8. No such rescission or annulment shall affect any subsequent event of
default or impair any right consequent thereon. Nothing herein shall limit
Lender’s right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Borrower’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.


10.         No Shorting. Lender agrees that so long as this Note from Borrower
to Lender remains outstanding, Lender shall not enter into or effect “short
sales” of the Common Stock or hedging transaction which establishes a net short
position with respect to the Common Stock of Borrower. Borrower acknowledges and
agrees that upon delivery of a conversion notice by Lender, Lender immediately
owns the shares of Common Stock described in the conversion notice and any sale
of those shares issuable under such conversion notice would not be considered
short sales.


11.         Assignability. The Borrower may not assign this Note. This Note
shall be binding upon the Borrower and its successors and shall inure to the
benefit of the Lender and its successors and assigns and may be assigned by the
Lender to anyone of its choosing without Borrower’s approval subject to
applicable securities laws.
 
 
 
2

--------------------------------------------------------------------------------

 

 
12.         Governing Law. This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
the conflict of laws principles thereof. Any action brought by either party
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Nevada or in the federal courts
located in Clark County, in the State of Nevada. Both parties and the
individuals signing this Agreement agree to submit to the jurisdiction of such
courts.


13.         Delivery of Process by Lender to Borrower. In the event of any
action or proceeding by Lender against Borrower, and only by Lender against
Borrower, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by Lender via
U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the Borrower at its last known attorney as set forth in its most recent SEC
filing.


14.         Attorney Fees. In the event any attorney is employed by either party
to this Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding shall be
entitled to recover from the other party reasonable attorneys' fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.


15.         Opinion of Counsel. In the event that an opinion of counsel, such as
but not limited to a Rule 144 opinion, is needed for any matter related to this
Note, Lender has the right to have any such opinion provided by its counsel.
Lender also has the right to have any such opinion provided by Borrower’s
counsel.


16.         Notices. Any notice required or permitted hereunder (including
Conversion Notices) must be in writing and either personally served, sent by
facsimile or email transmission, or sent by overnight courier. Notices shall be
deemed effectively delivered at the time of transmission if by facsimile or
email, and if by overnight courier the business day after such notice is
deposited with the courier service for delivery.
 

OriginOil, Inc. (“Borrower”):                  
 
   
 
 
Riggs Eckelberry    
  Date
 
 
President
   
 
                                           (“Lender”):      Date                
                           


 
 
 
 
 
 
 
3